Citation Nr: 1441353	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  05-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for a substance abuse disorder.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to October 1979.  

In May 2008, the Board of Veterans' Appeals (Board), in pertinent part, denied entitlement to service connection for GERD and IBS, and also denied the Veteran's application to reopen a claim of service connection for paranoid schizophrenia.  The Veteran disagreed with those decisions and filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court affirmed the denial of entitlement to service connection for paranoid schizophrenia.  The Court vacated the Board's May 2008 decision with respect to the issues of entitlement to service connection for GERD and IBS.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, entitlement to service connection for a substance abuse disorder, entitlement to an increased rating for PTSD, and entitlement to a TDIU are before the Board on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This case was most recently before the Board in June 2011

The reopened claim of service connection for an acquired psychiatric disorder other than PTSD; service connection for GERD and IBS; service connection for a  substance abuse disorder; entitlement to an increased rating for PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2008 Board decision denied the Veteran's application to reopen a claim of service connection for schizophrenia.

2.  Evidence received subsequent to the May 2008 Board decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The May 2008 Board decision that denied the Veteran's claim of entitlement to service connection for schizophrenia is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the May 2008 Board decision is new and material, and the Veteran's claim of entitlement to service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim of service connection for schizophrenia, any deficiency as to VA's duties to notify and assist, as to that issue, is rendered moot.

A May 2008 Board decision denied the Veteran's application to reopen a claim of service connection for schizophrenia.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

In the March 2013 statement of the case the RO reopened the Veteran's claim of service connection for schizophrenia (psychiatric disability other than PTSD) and denied the claim on the merits.  The question, however, of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board, as such question goes to the Board's jurisdiction to adjudicate the underlying claim on the merits.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran asserts, in part, that his schizophrenia is related to his service-connected PTSD.  This assertion concerning service connection for psychiatric disability on a secondary basis was not claimed by the Veteran at the time of the May 2008 Board decision and was not adjudicated on that basis in the May 2008 Board decision.

The Board finds that the Veteran's assertions that his PTSD causes him to have increased symptoms related to schizophrenia pertains to an unestablished fact necessary to substantiate the claim (a link to service-connected disability), and it, together with the medical records that document schizophrenia and PTSD, raises a reasonable possibility of substantiating the claim.  Further, in statements such as that received in June 2011 the Veteran provided additional information concerning in-service psychiatric symptoms in greater detail than previously of record.  As such, the Board finds that new and material evidence has been received to reopen the claim.


ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, and the claim is reopened.


REMAND

While new and material evidence has been received to reopen the claim, the question as to whether the Veteran has an acquired psychiatric disorder other than PTSD that is related to service or service-connected disability is a medical question and requires medical expertise.  See Colvin v. Derwinksi, 1 Vet. App. 171, 175 (1991) (the Board may not substitute its own opinion for that of a medical expert).

In October 2011 the Veteran underwent a VA examination that was to address the Veteran's assertion that his schizophrenia was caused or aggravated by service-connected PTSD.  While the October 2011 VA examination did adequately address the secondary service connection contentions, the Board finds that another examination is necessary to address the Veteran's assertion's that his schizophrenia was present in service or shortly thereafter.  In light of such statements as noted in a March 1987 private psychiatric intake assessment suggesting that the Veteran's psychosis may have started while he served as a prison guard shortly following service, and further as noted by a December 1995 VA examiner that the Veteran had a "paranoid out look" before being formally diagnosed as paranoid schizophrenia, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.

As for entitlement to service connection for a substance abuse disorder, in a November 2011 addendum opinion a VA examiner stated that the Veteran's substance abuse disorder was not caused by his service-connected PTSD.  The examiner, however, did not comment as to whether the Veteran's substance abuse disorder was aggravated (worsened) by his service-connected PTSD.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.

As for the issues of service connection for GERD and IBS, the Board observes that in a November 2011 addendum opinion a VA examiner suggested that such disabilities were related, at least in part, to the Veteran's substance abuse disability.  As the outcome of the adjudication of the issue of service connection for a substance abuse disorder could impact these claims, the GERD and IBS claims are deferred pending adjudication of the Veteran's service connection for a substance abuse disability claim.

As for the issue of entitlement to an increased rating for PTSD, in correspondence received in June 2013 the Veteran, through his attorney, essentially asserted that his PTSD had worsened since his last VA PTSD examination.  In particular, the Veteran's attorney noted that the Veteran had recently been drinking more.  Given the Veteran's claim of increased symptomatology since his last VA examination, a new VA examination is warranted to determine the current severity of his PTSD.

Given that the outcome of the adjudication of his claim of entitlement to an increased rating for PTSD could impact his TDIU claim, the issue of TDIU is deferred pending adjudication of the Veteran's increased rating claim addressed in this remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since March 11, 2013, and associate them with the record.

2.  The Veteran should be scheduled for an appropriate VA examination regarding his schizophrenia.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran, interview, and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has schizophrenia that (a) had its onset in service or within one year of service discharge, or (b) is etiologically related to his active service.

The examiner is also asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's substance abuse disorder (a) is proximately due to or the result of the service-connected PTSD, or (b) is aggravated (made worse) by service-connected PTSD.

Rationale for the requested opinions must be provided.

3.  Following completion of the above, the Veteran should be afforded a VA examination to determine the severity of his service-connected PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

4.  The AOJ should then, based on all the evidence of record, adjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


